Title: To George Washington from Timothy Pickering, 13 October 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Octr 13. 1783
                        
                        I was last evening honoured with your two letters of the 8th. Measures were taking to supply the great
                            article of wood, to the amount of five hundred cords, in addition to the quantity first proposed; in consequence of a late
                            letter from your Excellency to general Knox; from which it was thought not improbable that a larger garrison than five
                            hundred men must be provided for. Those measures will be executed to the extent general Knox deems necessary.
                        The propriety of selling at Alexandria the waggons and horses which carry your Excellency’s papers to Mount
                            Vernon cannot be doubted. I have already done the like in divers instances since the troops were furloughed. The inclosed
                            letter to Mr Roberts directs him to deliver the waggons & horses to Colo. Fitzgerald, to whom I will write by the
                            next post, & desire him to dispose of them.
                        I learn that one of the six teams is already disabled. What remains of it I wish to have delivered to Colo.
                            George Morgan at Princeton. I will write to him & request him to complete it with horses, if necessary for your
                            Excellency’s use while at Rocky Hill. With great respect I remain Your Excellency’s most obedient servant
                        
                            Tim: Pickering Q. M. G.
                        
                    